         Case 2:19-cv-00905-KRS Document 30 Filed 03/01/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

AMANDA WILLIAMS,

               Plaintiff,

       vs.                                                    No. 2:19-CV-00905-KRS

ANDREW M. SAUL, Commissioner of
Social Security Administration,

               Defendant.

                                             ORDER

   Plaintiff’s Stipulated Motion for Fees Under the Equal Access to Justice Act (EAJA) is

GRANTED.

   Defendant shall pay Plaintiff $4,750.00 in attorney fees. Payment of this amount shall

constitute a complete release from and bar to any and all claims Plaintiff may have relating to

EAJA fees in connection with this action. However, the EAJA award is without prejudice to

Plaintiff’s attorney’s right to seek attorney fees pursuant to Social Security Act § 206(b), 42

U.S.C. § 406(b), subject to the offset provisions of the EAJA. See 28 U.S.C. § 2412(c)(1)(2006).

   Under Astrue v. Ratiff, 130 S.Ct 2521, 2528-29 (2010), EAJA fees awarded by this Court

belong to the Plaintiff and are subject to offset under the Treasury Offset Program (31 U.S.C.

§ 3716(c)(3)(B)(2006)). This Court therefore orders the EAJA fees to be paid to Plaintiff. If,

after receiving the Court’s EAJA fee order, the Commissioner (1) determines the Plaintiff has

properly assigned her right to EAJA fees to her attorney; (2) determines that Plaintiff does not

owe a debt that is subject to offset under the Treasury Offset Program; and (3) agrees to waive

the requirements of the Anti-Assignment Act, then the EAJA fees will be made payable to

Plaintiff’s attorney. However, if there is a debt owed under the Treasury Offset Program, the



                                            Page 1 of 2
          Case 2:19-cv-00905-KRS Document 30 Filed 03/01/21 Page 2 of 2




Commissioner cannot agree to waive the requirements of the Anti-Assignment Act, and the

remaining EAJA fees after offset will be paid by a check made out to Plaintiff but delivered to

Plaintiff’s attorney.




                                                    ___________________________________
                                                    THE HONORABLE KEVIN R. SWEAZEA
                                                    United States Magistrate Judge



Respectfully Submitted:



    /s/ Jaime F. Rubin
JAIME F. RUBIN, Esq.
Attorney for Amandia Williams
P.O. Drawer 151
Truth or Consequences, NM 87901
575.894.3031 Fax: 575.894.3282
jrubin@zianet.com

Approved by:



Approved via e-mail February 23, 2021
ALLAN D. BERGER
Special Assistant United States Attorney
Office of the General Counsel
Social Security Administration
1961 Stout Street, Suite 4169
Denver, CO 80294-4003
(303) 844-2149
allan.berger@ssa.gov




                                           Page 2 of 2
